This is an appeal by the State in a land appropriation ease from a judgment of the Court of Claims awarding claimant the sum of $219,278 with interest. The claim filed by the Fidelity Union Trust Company was dismissed and is not part of this appeal. Parcel One: This was residential property located in the Roslyn Heights section of the Town of North Hempstead, Nassau County and consisted of 6.21 acres of land, with a frontage of 785 feet on Nassau Boulevard. Located on ^ portion of the property, which was well landscaped, was a one-story dwelling which the court viewed and found to be in excellent condition. There was a driveway and sidewalk leading from the house to the street. Of the acreage taken, 3.297 acres were appropriated in fee. A fraction of an acre was burdened vldth a permanent easement and the remaining 2.49 acres were consequentially damaged, the court giving it an after value of $58,600. The court’s award reflects a before value of $24,412 per acre and an after value of $19,518 per acre to,this portion of the property, the valuation of which was not disputed by the State. The total award of $136,700 was within the range of the testimony as to the before and after values. The State argues on this appeal for the first time that the best use of the property was for subdivision for single-family residential; purposes and therefore, it was erroneous for the court to include the value of‘the existing improvements —there was no itemization of the award — since they would have to be demolished. Aside from the fact that there was no evidence of such necessity, it is just as consistent to speculate that one out of the total number of lots in the subdivision could be retained by the claimant for her dwelling. One of the State’s own witnesses, after agreeing that the best use of the property was for residential purposes, included the value of the improvements in his own valuation. We find the award was justified and should be affirmed. [Parcel Two: This claim was for a complete taking of .304 acres of land located on the corner of Power House Road and Willis Avenue and on which was a modern three-bay, two-island-operation gasoline station. The building was seven years old; the initial cost being $25,000, and was under lease, made in 1949, at an annual rental of $5,160. At the time of the taking, there remained two years and four months until the termination of the lease. There was evidence of much higher lease rentals in comparable situations. This was a choice location and the court could have considered the rental value at the time of the taking to be substantially more than in 1949. The award of $82,500 was within the range of the testimony as to value and we perceive no reason for interference with the award. There is no dispute as to the award of $78 for a temporary easement. Judgment unanimously affirmed, with costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.